Citation Nr: 1708762	
Decision Date: 03/22/17    Archive Date: 04/03/17

DOCKET NO.  12-29 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from September 1966 to September 1968.

This case initially came to the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, that, in pertinent part, denied service connection for bilateral hearing loss.

In September 2013, the Veteran testified during a hearing at the RO before a Veterans Law Judge (VLJ) no longer affiliated with the Board.  A transcript of the hearing is of record.  The law requires that the Veterans Law Judge who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C.A. § 7107 (c) (West 2014); 38 C.F.R. § 20.707 (2016).  In October 2016, the Board sent a letter to the Veteran, that explained that the Veterans Law Judge who presided over his hearing was no longer available to participate in the appeal, and offered the Veteran a hearing before a different Veterans Law Judge; otherwise, the case would be reassigned (10/18/16 VBMS Hearing Related).  Later that month, the Veteran responded that he did not want another hearing (11/1/16 VBMS Hearing Request).  Thus, the Board will proceed with the matter on appeal.

In March 2015, the Board remanded the Veteran's case to the Agency of Original Jurisdiction (AOJ) for further development.

An August 2015 rating decision granted service connection for right ear hearing loss that represents a full grant of the benefits sought as to the Veteran's claim regarding right ear hearing impairment.


FINDING OF FACT

The Veteran's current left ear hearing loss was incurred during active military service.

CONCLUSION OF LAW

The criteria for service connection for left ear hearing loss have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

When a veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The benefit of the doubt rule is a unique standard of proof, and "the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding such benefits."  Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) (citing Gilbert, 1 Vet. App. at 54).

Contentions

The Veteran contends that he was exposed to acoustic trauma in service from rifles, grenade launchers, and vehicle noise without hearing protection (10/17/11 VBMS Correspondence, p. 1).  Thus, he contends that service connection is warranted for his left ear hearing loss.

Legal Criteria

A veteran is entitled to compensation for disability resulting from personal injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b). 

Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d); but see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (stating that the theory of continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309 (a)). 

To establish service connection, evidence must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain chronic diseases, including sensorineural hearing loss as a disease of the nervous system, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from active service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016). 

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."). 

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the appellant's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels (db) or greater; or when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

In Hensley v. Brown, 5 Vet. App. 155 (1993), the United States Court of Appeals for Veterans Claims (Court) stated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service.  Id. at 159.  The Court explained that, when audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, the veteran may nevertheless establish service connection for a current hearing disability by submitting competent evidence that the current disability is causally related to service.  Id. at 160.  The Court cited with approval a medical text, which states that the threshold for normal hearing is zero decibels to 20 decibels and higher threshold levels indicate some degree of hearing loss.  

Analysis

The Veteran's noise exposure in service is not in question.  The RO conceded the Veteran's exposure to acoustic trauma in the August 2015 rating decision that granted service connection for right ear hearing loss.  Though not binding on the Board, the Board agrees with this determination and finds that the Veteran was exposed to loud noises and acoustic trauma during his active service.

The record shows hearing loss as defined in 38 C.F.R. § 3.385 during the appeal period ( 5/2/13 Medical Treatment Record Non Government Facility, p. 3; 11/18/13 Medical Treatment Record Non Government Facility, p. 9).  Here, the private medical evidence shows hearing loss consistent with the pertinent VA regulation, although VA examiners did not report such.  The Board resolves any doubt in the Veteran's favor on this material issue and finds that the criteria for current left ear hearing loss disability for VA purposes has been established. 

The remaining question is whether there is a link between the current disability and the in-service disease or injury (in this case, exposure to acoustic trauma).

There is no documentation of any pertinent complaints for decades after service.  On the other hand, the Veteran had weapons noise exposure in service and the absence of documented complaints is not dispositive.  In general, the Board may not rely on the absence of evidence as substantive negative evidence, the exception being when there is an evidentiary basis establishing that a fact in question would ordinarily have been recorded in the document or documents in question.  See Horn v. Shinseki, 25 Vet. App. 231, 239 & n. 7 (2012).

During his Board hearing, and in written statements, the Veteran reported exposure to acoustic trauma in service from weapons, heavy vehicles, and controlled explosions (9/25/13 VBMS Hearing Testimony, page 4; 10/17/11 VBMS, p. 1; 10/17/11 VBMS Correspondence, p.1).  He was in close proximity to an armored carrier explosion.  See Board hearing transcript at page 4. 

A December 2011 VA examination report did not show left ear hearing loss consistent with VA regulations.  The examiner opined that the Veteran's diagnosed bilateral hearing loss was not due to active service because the Veteran's hearing test prior to separation from service was within normal limits.

In April 2013, the Veteran underwent private hearing aid evaluation and the graphed audiometric data shows hearing loss consistent with VA regulations (5/2/13 VBMS Medical Treatment Record Non Government Facility, pp. 1, 3).  The hearing aid specialist reviewed the Veteran's reported history of acoustic trauma and opined that it was "more likely than not that [the Veteran's] sensorineural bilateral hearing loss [was] largely due, if not entirely, to his" noise exposure while on active duty.  

In October 2013, J.D.M., M.D., an ear, nose, and throat specialist, examined the Veteran, and the graphed audiometric data from that evaluation shows hearing loss consistent with VA regulations (11/18/13 VBMS Medical Treatment Record Non Government Facility, p. 9).  Dr. J.M. noted that the Veteran had a long history of noise exposure during his military experience.  He also reported that the Veteran had a sensory neural hearing loss most prominent at 4,000 Hz that was "certainly consistent with noise exposure." (11/18/13 VBMS Medical Treatment Record Non Government Facility, p. 5).

A July 2015 VA audiology examination report shows audiometric findings for the Veteran's left ear essentially one decibel shy of being consistent with VA regulations.  The examiner diagnosed sensorineural hearing loss and opined that the Veteran's left ear hearing loss was at least as likely as not (50 percent probability or greater) caused by or a result of noise exposure during active service.  The examiner explained that, even though the Veteran's hearing was normal at separation, there was a significant threshold shift in service (and) evidence of hearing injury.

The Board finds that the evidence is at least in equipoise regarding whether the current left ear hearing loss is related to in-service acoustic trauma.  For example, the Board places substantial weight on the July 2015 VA opinion because the Veteran was examined, the pertinent records were reviewed to include service treatment records and a rationale of a permanent positive threshold shift in the military was provided.

The December 2011 VA opinion is of limited probative weight because it was essentially based solely on a lack of medical evidence of treatment for hearing problems in the Veteran's service treatment records.  It is also against the legal standard set by case law in this area of veterans' law.  See, e.g., Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992) (stating that the absence of in-service evidence of hearing disability is not fatal to a claim of service connection for hearing loss).  Additionally, a medical opinion based solely on the absence of documentation in the record is inadequate and a medical opinion is inadequate if it does not take into account the Veteran's reports of symptoms and history (even if recorded in the course of the examination).  Dalton v. Peake, 21 Vet. App. 23 (2007).  This is the case with the December 2011 VA opinion; therefore, it is entitled to no weight. 

Considering the credible evidence provided by the Veteran, the conceded noise exposure in service and the level of noise exposure since service, the evidence linking the Veteran's left ear hearing loss to service is at least in equipoise.  
As such, the Board service connection for left ear hearing loss is granted.  38 U.S.C.A. § 5107(b).

ORDER

Entitlement to service connection for left ear hearing loss is granted.



____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


